Citation Nr: 1606672	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  14-20 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a left leg disorder, claimed as weakness and knee buckling, on an accrued basis.

2.  Entitlement to service connection for throat and neck cancer on an accrued basis.

3.  Entitlement to special monthly compensation (SMC) based on aid and attendance on an accrued basis.

4.  Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Michael Kazmierczak, Attorney


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran served from January 1970 to October 1974.  He died in June 2011.  The appellant is seeking benefits as his surviving spouse.


FINDINGS OF FACT

1.  The Veteran died in June 2010.  The cause of his death was respiratory failure due to aspiration pneumonia and squamous cell cancer of the tongue.

2.  The evidence of record at the time of the Veteran's death does not establish his left leg disability began during and continued since, or was otherwise caused by, his active duty service.

3.  The evidence of record at the time of the Veteran's death does not establish his cancer of the throat and tongue began during and continued since, or was otherwise caused by, his active duty service.
4.  At the time of his death, the Veteran was not service connected for any disability.

5.  The Veteran's death was not a result of his active duty service.



CONCLUSIONS OF LAW

1.  A left leg disorder was not incurred in or aggravated by service, for purposes of accrued benefits.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.1000 (2015).

2.  Cancer of the throat and tongue was not incurred in or aggravated by service, for purposes of accrued benefits.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.1000 (2015).

3.  The criteria for entitlement to special monthly compensation for aid and attendance for purposes of accrued benefits have not been met.  38 U.S.C.A. §§ 1114, 5121 (West 2014); 38 C.F.R. §§ 3.350, 3.352, 3.1000 (2015).

4.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking entitlement to benefits on an accrued basis.  Accrued benefits are benefits to which a veteran was entitled at his death, based on evidence on file at the date of death, and due and unpaid, to be paid to survivors as provided by law.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the veteran had a claim pending at the time of death, (iii) the veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the veteran's death.  38 U.S.C.A. §§ 5121, 5101(a); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).  In considering a claim for accrued benefits, generally only evidence contained in the claims file at the time of a veteran's death is evaluated.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

In this case, the Veteran filed a claim for entitlement to service connection for these issues and special monthly compensation in April 2011.  Unfortunately, his claims had not yet been adjudicated by the VA prior to his death in June 2011.  The appellant filed this claim for accrued benefits within one year of his death.  Accordingly, these claims will now be adjudicated by the Board based on the evidence of record at the time of his death.

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Left Leg Disorder

The appellant is seeking entitlement to service connection for a left leg disorder on as accrued benefits.  The Veteran's service treatment records have been carefully reviewed and considered, but do not reflect he sought any treatment for, or made any complaints of, symptoms of a left leg disorder at any point during his active duty service.  Instead, on his October 1974 separation examination his lower extremities were noted to be normal and on the accompanying Report of Medical History, the Veteran himself denied experiencing any arthritis, bone or joint deformity, or lameness.  Therefore, service treatment records do not establish that he developed any left leg symptoms during his active duty service.

Post-service medical records do not reflect that the Veteran sought any treatment for a left leg disorder until several decades after his separation from active duty service.  However, records from the last few years of his life reflect he experienced chronic weakness in his left leg.  For example, during April 2011 treatment, he reported he could not walk due to his chronic lower extremity weakness.  A MRI of his pelvis was conducted, but the results were normal.

Therefore, the medical evidence reflects the Veteran experienced a left leg disorder prior to his death; however, the evidence does not show any medical opinion linking his left leg disorder to his active duty service, including his combat service.

Accordingly, the evidence does not contain any evidence linking the Veteran's left leg disorder to his active duty service.  As discussed above, in a claim for accrued benefits generally only evidence in the claims file at the time of the Veteran's death may be evaluated.  Therefore, the elements of service connection have not been met and the appeal is denied.

Throat and Neck Cancer

The appellant is also seeking service connection for the Veteran's throat and neck cancer on an accrued basis.  The service treatment records have been carefully reviewed and considered, but do not reflect he sought any treatment for nose or throat symptoms, including a blocked airway, during his active duty service.  Instead, on his October 1974 separation examination, his mouth and throat were noted to be normal and on the accompanying Report of Medical History, the Veteran himself denied experiencing any ear, nose, or throat trouble.  Therefore, the evidence does not establish, and the appellant has not asserted, that the Veteran's throat and neck cancer began during his active duty service.

Post-service medical records reflect that the Veteran was first diagnosed with cancer in approximately 2010.  In February of that year, his cancer was described as "invasive poorly differentiated squamous cell carcinoma of the left base of the tongue."  Subsequent medical records reflect that the cancer spread to his throat, and lead to a near-complete obstruction of the airway by the spring of 2011.  Therefore, the evidence reflects that he was diagnosed with cancer of the throat and neck prior to his death.

The appellant has consistently asserted that the Veteran's throat and neck cancer was due to his exposure to Agent Orange during his active duty service.  VA regulations provide that if a veteran served on active duty in the Republic of Vietnam between January 9, 1962 and May 7, 1975, he is presumed to have been exposed to an herbicide agent unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.

In this case, it is not clear if the Veteran was presumptively exposed to Agent Orange during his service.  In an October 2011 response, the JSRRC indicated that the Veteran's ship, USS Francis Hammond, was in the official waters of the Republic of Vietnam during the Veteran's period of service, however "the record provides no conclusive proof of in-country service."

However, even if the Veteran had been presumptively exposed to Agent Orange, service connection may only be granted on a presumptive basis for the certain diseases associated with exposure to herbicides, listed at 38 C.F.R. § 3.309(e).  The Veteran's diagnosed cancer, squamous cell carcinoma of the tongue and throat, is not included on this exclusive list of diseases.  Therefore, even if he was exposed to Agent Orange, presumptive service connection could not be established since his form of cancer is not included on the list at 38 C.F.R. § 3.309(e).  

The evidence does not contain any medical opinion otherwise relating the Veteran's cancer to his active duty service, including any possible exposure to Agent Orange.  Instead, he was noted to be a heavy smoker on several occasions.

Based on the foregoing, the evidence does not support a finding that the Veteran's cancer of the tongue and throat were related to his active duty service.  Accordingly, the elements of service connection have not been met, and the appeal is denied.

Special Monthly Compensation

The appellant is also seeking entitlement to SMC due to aid and attendance on an accrued basis.  Under VA regulations, SMC for aid and attendance is available if the veteran is helpless or nearly helpless as a result of his service-connected disabilities.  38 C.F.R. § 3.352.  Therefore, the presence of a service-connected disability is a threshold requirement for entitlement to SMC, including aid and attendance.

In this case, the Veteran was not service-connected for any disabilities at his time of death.  Although he had claims pending for entitlement to service connection for a left leg disorder and cancer of the tongue and throat, these appeals are denied, as discussed above.  Therefore, he has not been granted service connection for any disability.  Because he did not have any service-connected disability at the time of his death, the threshold requirement for entitlement to SMC has not been met.  Accordingly, entitlement to SMC for aid and attendance has not been established, and the appeal to this issue is denied.

Cause of Death

The appellant is also seeking service connection for the cause of the Veteran's death.  VA regulations provide the death of a veteran will be considered due to service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  

As discussed above, the Veteran died in June 2011.  The death certificate reflects he died of respiratory failure due to aspiration pneumonia and squamous cell cancer of the tongue.  The medical evidence does not suggest any additional cause of his death.  Therefore, his primary cause of death was respiratory failure caused by his cancer of the tongue and throat and pneumonia.

The Veteran was not service connected for his cancer of the tongue and throat at the time of his death.  Furthermore, the evidence does not establish he should have been service connected for this disorder at his death.  Instead, service connection for this disorder is denied, as discussed in detail above.

The Veteran was also not service connected for pneumonia at the time of his death, and the evidence does not establish he should have been service connected for this disorder.  Service treatment records do not reflect that he sought any treatment for pneumonia during his active duty service and on his October 1974 separation examination his lungs and chest were noted to be normal.  Although the medical records reflect that he was diagnosed with pneumonia at his death, the evidence does not contain any medical opinion relating the Veteran's diagnosed pneumonia to his active duty service, nor has the appellant asserted the Veteran's pneumonia was related to active duty service.  Therefore, the evidence does not establish he should have been service connection for pneumonia at the time of his death.

Based on the foregoing, the Veteran's primary cause of death was respiratory failure caused by cancer of the throat and tongue and pneumonia.  He was not service-connected for either of these disorders at his death, and the evidence does not establish he should have been service connected for these disorders.  Accordingly, the elements of service connection for cause of death have not been met, and the appeal is denied.

As to all claims, the Board has also considered the appellants statements regarding a relationship between the claims and the Veteran's service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the appellant is competent to report her observations because this requires only personal knowledge as it comes to her through her senses. Layno, 6 Vet. App. at 470.  However, the leg disorder, cancer, and the etiology of the Veteran's death are not the types of issues that a lay person can provide competent evidence on questions of etiology or diagnosis.  

Such competent evidence has been provided by the medical personnel who examined the Veteran during his life time and by medical evidence obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to her statements.  See Cartright, 2 Vet. App. at 25.  In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeals are denied.

Finally, under applicable criteria, VA has certain notice and assistance obligations to appellants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to an appellant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the appellant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the appellant about the information and evidence that VA will seek to provide; and (3) inform the appellant about the information and evidence the appellant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise an appellant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, § 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In this case, notice was provided by a July 2011 letter, which informed the appellant of the notice required by the Pelegrini Court, as well as the additional DIC notice required by Hupp.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The service treatment records, post-service VA treatment records, and all available private records have been obtained.  The appellant indicated the Valley Cancer Institute had additional relevant private records but VA twice requested these identified records but received no response.  Furthermore, a brief internet search reflects that this facility has since been closed.  Accordingly, the VA has made all available attempts to obtain these records, and in the July 2011 letter the appellant was informed it was ultimately her responsibility to obtain relevant private records.  As such, no further actions are required by the VA.

Also, the claims for accrued benefits are unique in that they are decided on the basis of the evidence contained in the claims folder at the time of the Veteran's death.  Only evidence considered to be constructively in the possession of VA, such as VA hospital and treatment records, may be obtained. Bell v. Derwinski, 2 Vet. App. 611 (1992).  This has been accomplished in this case.  The appellant was also provided with an opportunity to testify at a hearing before the Board, but she declined.

The Board notes that a VA examination/medical opinion was not provided in this case.  However, regarding claims for accrued benefits, these are decided on the evidence in the file at the Veteran's death, as discussed in detail above.  Regarding the claim for service connection for cause of death, the evidence does not include any medical opinion suggesting that the Veteran's death was caused or contributed to by service-connected disabilities, or was caused by conditions which should have been service-connected, as discussed above.  Because there is no indication that his death may be related to his active service, an examination was not required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.


ORDER

Service connection for a left leg disorder on an accrued basis is denied.

Entitlement to service connection for cancer of the tongue and throat on an accrued basis is denied.

Entitlement to special monthly compensation due to aid and attendance on an accrued basis is denied.

Entitlement to service connection for the cause of the Veteran's death is denied.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


